                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


TANIKA SHUNTA CRAIG,                         )

                                             )

         Plaintiff,                          )

                                             )

v.                                           )     No. 2:17-cv-02522

                                             )

TENNESSEE DEPARTMENT OF                      )
CHILDREN’S SERVICES,
                                             )

                                             )
         Defendant.
                                             )



                                        ORDER


         Before    the    Court   is   the   Magistrate     Judge’s     Report   and

Recommendation (the “Report”), dated August 6, 2019.                      (ECF No.

48.) 1       The    Report     recommends        granting   Defendant    Tennessee

Department of Children’s Services’ (“Tennessee DCS”) Motion for

Summary Judgment.           (Id. at 240.)        Plaintiff Tanika Shunta Craig

objected to the Report on August 19, 2019 (the “Objection”).

(ECF No. 50.)            Tennessee DCS filed a response to the Objection

on August 27, 2019.          (ECF No. 51.)
1
  Unless otherwise noted, all pin cites for record citations are to the
“PageID” page number.
      For the following reasons, Craig’s Objection is OVERRULED,

and the Report’s recommendation is ADOPTED.                         Tennessee DCS’s

Motion for Summary Judgment is GRANTED.

I.    Background

      On   July   21,    2017,    Craig    filed    a   pro    se   complaint    (the

“Complaint”) against Tennessee DCS alleging violations of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq.

(“Title VII”).      (ECF No. 1 at 1.)              Craig submitted an amended

complaint (the “Amended Complaint”) on September 7, 2017.                       (ECF

No. 9.)

      Craig’s Amended Complaint reiterates the alleged violations

of Title VII, arguing that Tennessee DCS failed to hire her as a

full-time employee, terminated her from a probationary period of

employment, 2 provided unequal terms and conditions of employment,

and discriminated against her generally, all based on her race

and   color.      (See   ECF     No.   9   at   23.)     The    Magistrate      Judge

accurately recites the rest of the background and the procedural

posture of the case in the Report. (ECF No. 36 at 240-43.)

Craig does not object to that recitation.                      (See ECF No. 50.)

The Court need not repeat it here.



2
  Tennessee DCS hired Craig as a DCS case manager on probationary status for
twelve months. (ECF No. 44-4 at 194.) Her probationary employment required
her to meet certain conditions of employment or face termination. (See id.
at 196-98.) It is undisputed that, after two months on probationary status,
Tennessee DCS terminated Craig. (Id. at 208.) Craig disputes the
justification for her termination. (ECF No. 50 at 260.)



                                           2
        On May 20, 2019, Tennessee DCS filed a Motion for Summary

Judgment under Federal Rule of Civil Procedure 56(a).                      (ECF No.

44-1 at 166.)            Tennessee DCS contends, inter alia, that the

summary judgment standard is satisfied because it submitted an

uncontested       statement     of    material        facts   that    proves     it

terminated       Craig    because    she       was   unable   to   meet     certain

conditions of employment during her probationary period and not

for any discriminatory reasons.            (Id. at 117.)

        The Magistrate Judge issued her Report on August 6, 2019,

recommending       granting     Tennessee        DCS’s   Motion      for    Summary

Judgment. 3     (ECF No. 36 at 240.)

        Craig submitted an Objection to the Report on August 19,

2019.      (ECF No. 50.)        Reading her Objection as a whole, the

Court construes it to be an objection to some of the Report’s

Proposed Findings of Fact and implicitly to the effect of those

findings on the underlying legal analysis.                    (See id.)       Craig



3
    In part, the Report concludes that:

        On July 29, 2019, Plaintiff filed two documents entitled “Response to
        Show Cause Order for Motion for Summary Judgment,” in which she states
        as follows: “I do not feel the summary for judgement [sic] should be
        disputed on this Plaintiff’s behalf.” (D.E. #46, #47). Based upon these
        Responses, it is RECOMMENDED that DCS’S Motion for Summary Judgment as
        well as its Statement of Undisputed Material Facts should be deemed as
        undisputed.

(ECF No. 48 at 243). Craig’s possibly unintended concession does not resolve
the case. Craig attached an exhibit to the document in which she makes her
“concession.” That exhibit responds to Tennessee DCS’s Requests for
Admission (“RFAs”), disputing a number of DCS’s proposed findings. (See ECF
No. 46 at 232-33.)



                                           3
does not object to the Report’s Title VII legal standards and

the analysis based on those standards.                  (See id.)

       Specifically,     Craig      disagrees      with    the    Report’s       findings

that:

       -     “[Craig]   was    more      nervous       during     her     second     panel

           assessment    than       she     was        during     her     first      panel

           assessment.” (ECF No. 48 at 245; see No. 50 at 259.)


       - Craig failed her second panel assessment.                        (See ECF No.

           48 at 246; No. 50 at 260.)


       - “[A    co-worker     named      Stephen       Shopher]    was    moved     to    an

           office at the Child Advocacy Center because he was more

           senior than Plaintiff and did not need the support of

           other DCS personnel.”          (ECF No. 48 at 251; see No. 50 at

           260.)

Craig objects to those findings and argues that the facts are

material      and   disputed       and    that    Tennessee       DCS’s     Motion       for

Summary Judgment should be denied.                (See ECF No. 50 at 260-61.)

       The first two findings to which Craig objects are relevant

to her failure to hire and termination of employment claim.                              The

last    is   relevant   to    Craig’s      unequal      terms     and    conditions       of

employment claim.       All rely on Title VII.              (See ECF No. 9 at 23;

42   U.S.C.    §§   2000e,    et    seq.)        The    Court    adopts    all     of    the




                                            4
Report’s other findings of fact.                  See Thomas v. Arn, 474 U.S.

140, 151 (1985).

II.    Jurisdiction

       The Court has jurisdiction over Craig’s claims.                          Under 28

U.S.C. § 1331, U.S. district courts have original jurisdiction

“of all civil actions arising under the Constitution, laws, or

treaties of the United States.”                  The Amended Complaint alleges

that Tennessee DCS discriminated against Craig in violation of

Title VII of the Civil Rights Act.                 (ECF No. 9 at 21.)               Craig’s

claim arises under the laws of the United States.

III. Standard of Review

       A. Report and Recommendation

       Congress enacted 28 U.S.C. § 636 to relieve the burden on

the federal judiciary by permitting the assignment of district

court duties to magistrate judges.                 See United States v. Curtis,

237    F.3d    598,   602    (6th     Cir.   2001)    (citing      Gomez       v.    United

States,       490   U.S.    858,    869-70       (1989));    see    also        Baker      v.

Peterson, 67 F. App’x 308, 310 (6th Cir. 2003).

       For     dispositive      matters,         “[t]he     district       judge        must

determine de novo any part of the magistrate judge’s disposition

that   has     been   properly      objected      to.”      See    Fed.    R.       Civ.   P.

72(b)(3); 28 U.S.C. § 636(b)(1).                 After reviewing the evidence,

the court is free to accept, reject, or modify the magistrate

judge’s       proposed     findings    or    recommendations.             28    U.S.C.      §


                                             5
636(b)(1).        The district court is not required to review --

under a de novo or any other standard -- those aspects of the

report and recommendation to which no objection is made.                           Arn,

474 U.S. at 150.          The district court should adopt the magistrate

judge’s findings and rulings to which no specific objection is

filed.   See id. at 151.

     B. Summary Judgment

     Under   Federal       Rule   of   Civil    Procedure     56,    on    motion    of

either party, the court “shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).               The moving party must show that the

nonmoving        party,     having     had     sufficient      opportunity          for

discovery, lacks evidence to support an essential element of her

case.    See Fed. R. Civ. P. 56(c)(1); Peeples v. City of Detroit,

891 F.3d 622, 630 (6th Cir. 2018).

     When    confronted        with    a     properly   supported         motion    for

summary judgment, the nonmoving party must set forth specific

facts showing that there is a genuine dispute for trial.                            See

Fed. R. Civ. P. 56(c).               “A ‘genuine’ dispute exists when the

plaintiff presents ‘significant probative evidence’ ‘on which a

reasonable jury could return a verdict for her.’”                     EEOC v. Ford

Motor Co., 782 F.3d 753, 760 (6th Cir. 2015) (en banc) (quoting

Chappell    v.    City    of   Cleveland,      585   F.3d   901,    913    (6th    Cir.


                                           6
2009)).       The nonmoving party must do more than simply “show that

there    is    some    metaphysical        doubt        as   to   the    material     facts.”

Lossia v. Flagstar Bancorp, Inc., 895 F.3d 423, 428 (6th Cir.

2018)    (quoting      Matsushita        Elec.       Indus.       Co.    v.    Zenith   Radio

Corp., 475 U.S. 574, 586 (1986)).                       The nonmovant must identify

specific      evidence     in    the     record      that     would     be    sufficient     to

justify a trier of fact’s decision in the nonmovant’s favor.

See Fed. R. Civ. P. 56(c)(1); Hanson v. Madison Cty. Det. Ctr.,

736 F. App’x 521, 527 (6th Cir. 2018).                            “[T]he disputed issue

need not be resolved conclusively in favor of the non-moving

party,     [although]      that        party       is    required       to    present      some

significant probative            evidence          which     makes      it    necessary      to

resolve       the    parties’     differing         versions       of    the      dispute    at

trial.”        Gaines v. Runyon, 107 F.3d 1171, 1174-75 (6th Cir.

1997) (quoting First Nat. Bank of Ariz. v. Cities Serv. Co., 391

U.S. 253, 288–89 (1968)).

      Although summary judgment must be used carefully, it “is an

integral      part    of   the     Federal         Rules     as   a     whole,     which    are

designed       to     secure       the     just,         speedy,        and       inexpensive

determination         of   every       action[,]         rather       than    a    disfavored

procedural shortcut.”              FDIC v. Jeff Miller Stables, 573 F.3d

289, 294 (6th Cir. 2009) (internal quotation marks and citations

omitted).

IV.   Analysis


                                               7
       Craig    objects         only    to     specific       findings      of     fact    in    the

Report.       The Court reviews de novo only the findings of fact to

which   Craig        objects      and    the    application          the    relevant       law    to

those       facts.        See    Fed.    R.     Civ.        P.   72(b)(3);        28    U.S.C.     §

636(b)(1); see also Arn, 474 U.S. at 150.

       A. Undisputed Material Facts

       The Magistrate Judge properly found that Craig’s response

to Tennessee DCS’s Undisputed Statement of Material Facts under

Local Rule 56.1(b) was untimely.                        (See ECF No. 48 at 242-43); LR

51.6(b).           The    Magistrate         Judge,         therefore,      recommends          that

Tennessee DCS’s submission of facts should be deemed undisputed

for purposes of the motion for summary judgment.                                  (See ECF No.

48 at 243.)

       In    Craig’s      Response       to    Show      Cause      Order    for       Motion    for

Summary Judgment, she asks the Court to “[p]lease excuse this

Plaintiff’s tardiness to this matter as Plaintiff herby [sic]

assumed this matter would be attended to during the scheduled

Pre    Trial/Trial         Dates       and    had      no    recollection         an    immediate

response was being advised of this matter.”                                  (ECF No. 47 at

237.)        Pro     se   litigants          are       entitled     to     some    leniency       in

complying with formal procedures.                           Cf. Haines v. Kerner, 404

U.S.    519,       520–21        (1972)(pro         se      complaints       held       “to     less

stringent standards than formal pleadings drafted by lawyers”).

In    the    interest       of    justice,         the      Court    will    excuse       Craig’s


                                                   8
untimeliness.         See LR 1.1 (“[T]he Court may deviate from any

provision of any Local Rules of this Court, when appropriate for

the needs of the case and the administration of justice.”)                               In

analyzing Craig’s objections, the Court will not deem all of

Tennessee     DCS’s           Undisputed         Statement     of   Material           Facts

undisputed    because          Craig      was    late.      There   is,   however,       no

genuine dispute about any of the material findings of fact to

which Craig objects.               Tennessee DCS is entitled to judgment as a

matter of law.        See Fed. R. Civ. P. 56(a).

       B. Claim of Failure to Hire and Termination of Employment

       1. Legal Standard

       Courts analyze Title VII failure to hire and termination of

employment claims under what has become known as the McDonnell

Douglas burden-shifting framework.                      See McDonnell Douglas Corp.

v. Green, 411 U.S. 792, 802 (1973); see also 42 U.S.C. § 2000e–

2(a)(1)(“It      shall        be   an     unlawful   employment     practice      for     an

employer . . . to fail or refuse to hire or to discharge any

individual,      .    .   .    because      of   such    individual’s     race,    color,

religion, sex, or national origin[.]”).

       Under McDonnell Douglas, the plaintiff first has the burden

of establishing a prima facie case of employment discrimination.

411 U.S. at 802.              To prove a prima facie case, a plaintiff may

show    direct       evidence        of    intentional       discrimination       by     the

defendant, see Jacklyn v. Schering-Plough Healthcare Prod. Sales


                                                 9
Corp.,     176       F.3d   921,    926   (6th     Cir.     1999),    or    circumstantial

evidence, which is “proof that does not on its face establish

discriminatory animus, but does allow a factfinder to draw a

reasonable inference that discrimination occurred.”                             Ondricko v.

MGM Grand Detroit, LLC, 689 F.3d 642, 649 (6th Cir. 2012)(citing

Kline v. Tenn. Valley Auth., 128 F.3d 337, 348 (6th Cir. 1997)).

      To    make      out   a     prima   facie     case     based    on    circumstantial

evidence,        a    plaintiff     must    prove:        “(1)     [M]embership         in    the

protected class; (2) that he or she suffered from an adverse

action; (3) that he or she was qualified for the position; and

(4)   that       he    or   she    was    treated      differently         from    similarly

situated members of the unprotected class.”                          Alexander v. Local

496, Laborers’ Int’l Union of N. Am., 177 F.3d 394, 402–03 (6th

Cir. 1999); McDonnell Douglas, 411 U.S. at 802; see also Texas

Department of Community Affairs v. Burdine, 450 U.S. 248, 252–53

(1981).

      If    the       plaintiff     satisfies         the   first     step,       the   burden

shifts     “to        the    employer      to      articulate         some      legitimate,

nondiscriminatory reason for the employee’s rejection.” Id.

      If the employer articulates a “legitimate nondiscriminatory

reason,”     the       plaintiff     “ha[s]      an    opportunity         to   prove        by   a

preponderance          of    the    evidence       that      the     legitimate         reasons

offered by the defendant were not its true reasons, but were a

pretext for discrimination.”               Burdine, 450 U.S. at 253.


                                              10
     2. Analysis

     Craig admits that, as a term and condition of employment,

DCS case managers are required to pass a panel assessment during

their probationary period to satisfy the requirements of the

position.     (ECF No. 44-2 at 179-81; No. 46 at 232.)           The Report

finds, and Craig does not dispute in her Objection, that she

received a failing score of 14 on her first panel assessment,

and thus that she was required to participate in a second panel

assessment.     (ECF No. 48 at 245; No. 46 at 233.)              What Craig

does contest in her Objection is the Report’s finding that she

failed the second assessment.       (See ECF No. 48 at 246; No. 50 at

260.)

     The Report also finds that “[Craig] was more nervous during

her second panel assessment than she was during her first panel

assessment,”    and   that   “[Craig]    was   so   nervous   that   she   was

offered a break and reminded that the second panel assessment

was a conversation and that, if she needed clarity or other

assistance, to feel free to let the panel know.”              (ECF No. 48 at

245-46.)    In her Objection, Craig disputes that finding, arguing

that:

     [She] WAS NOT nervous on the second Panel and All [sic]
     Panelist are taking up for one another for the sake of
     their jobs. But there is a concern of the panelist making
     untrue statements that [she] was nervous on the second
     panel and they know that [she] was not. No one had to take
     [her] out of the room and explain anything a second time.



                                    11
(ECF No. 50 at 259.)

       If   Craig          had    properly        submitted       significant         probative

evidence     that      she       passed    the     second    panel’s       assessment,        she

could create a question of material fact and summary judgment

might    not     be    appropriate.             She    could      satisfy      the    McDonnell

Douglas     requirement           that    she     be   qualified      for      the    position,

assuming she also satisfied the other requirements.                                  See, e.g.,

Wexler v. White's Fine Furniture, Inc., 317 F.3d 564, 575 (6th

Cir.    2003)       (reversing      the     granting      of      summary      judgment      when

there was a question of material fact about whether the employee

was qualified).            Craig has submitted no such evidence.

       Tennessee           DCS    has     submitted      evidence         of   an     “Employee

Notification          of    Conditions       of    Employment,”        signed        by   Craig,

stating     that      passing       a     panel    assessment        is    a   condition       of

employment. (ECF No. 44-4 at 196-98.)                             Tennessee DCS has also

submitted Panel Instructions that detail the procedure for the

panel generally and the result when someone scores lower than a

15 on her second panel assessment.                       (See id. at 199)(“If a New

Hire is rated with a 15 or below on the second panel then the

process     of      termination          should       begin.”)       Tennessee         DCS    has

submitted       a    “Panel      Rating     Summary”        for    Craig’s      second       panel

assessment that summarizes, details, and includes a rubric of

her scores for that assessment.                         (See id. at 206-07.)                  That

summary conclusively establishes that Craig scored a 9 on the


                                                 12
assessment, which was below the required condition-of-employment

score of 15.        (See id.)          Tennessee DCS has submitted three

individual employee affidavits from the members of the second

panel testifying that Craig scored a 9 and that their assessment

and score were based “solely on the quality of [Craig’s] answers

and written case summary” and “solely on her performance during

the panels,” that “race was never a consideration or factor in

her employment,” and that “[n]o panel member ever discussed Ms.

Craig’s     race   or    has    ever    shown   a   bias     against     African-

Americans.” (ECF No. 44-4 at 195; No. 44-5 at 210; No. 44-6 at

218.)   Craig has submitted no evidence to the contrary.

     Tennessee DCS’s evidence and the lack of any evidence to

support Craig’s contention that she passed establish that Craig

did not pass the second panel assessment.

     Although Craig denies she was nervous during the second

panel assessment, she appears to confuse the finding that the

panelists    offered     her    a   break    outside   the    room,     with   her

actually    leaving     the    room.     That   confusion    is   not    material

because Craig’s taking a break relates tangentially at best to

her failure to pass.            Craig’s nervousness could speak to her

“self-confidence” score and that appears to be why she disputes

Tennessee DCS’s description.            However, because the Court finds

that Craig has not presented any evidence that she passed the




                                        13
panel’s assessment, the extent of her nervousness during the

panel is not material. 4

       The Report concludes that there is no evidence of direct

discrimination in the record.                    (ECF No. 48 at 249-51).                Craig

does not contest that conclusion in her Objection.                             (ECF No. 50

at    58-61.)         Based       on    the    findings     of       fact,    Craig    cannot

establish a prima facie case of employment discrimination under

the    circumstantial            evidence     theory   of     the      McDonnell      Douglas

framework. See McDonnell Douglas, 411 U.S. at 802.                              That Craig

failed to pass the second panel assessment establishes that she

was    unqualified         for    the    job,    because      she     could    not    meet     a

condition of employment.                  See id.         Craig cannot satisfy the

requirement that “she was qualified for the position.” 5                             See id.

       Craig’s objections to the findings of fact about her second

panel assessment and her nervousness are OVERRULED.

       C.   Claim of Unequal Conditions of Employment

       Craig claims that, because of her race and color, Tennessee

DCS subjected her to unequal terms and conditions of employment

by    giving    her    a    different         office   than      a    co-worker,      Stephen



4
  Craig’s score under the “self confidence” part of the rubric was higher than
her score in other categories. (See ECF No. 44-4 at 207.)
5
  In her Objection, Craig submitted evidence of a certificate, a letter of
recommendation, and a resume to support her contention that she was qualified
for the position. (ECF No. 50 at 260-61, 263-69.) That information,
although potentially relevant to other hiring criteria, is not relevant to
her performance on the panel assessment: successful performance that was a
condition of employment with Tennessee DCS. (ECF No. 44-3 at 190.)



                                                14
Shopher.        (ECF    No.   9   at     23-24.)      Craig’s    objection     to    the

Magistrate Judge’s finding of fact on this claim has no merit.

      Title      VII     makes      it     unlawful     for     an     employer      “to

discriminate      against         any    individual      with    respect      to     his

compensation,      terms,     conditions,        or   privileges      of   employment,

because    of    such    individual’s       race,     color,    religion,     sex,    or

national origin.”         § 2000e–2(a)(1); see also Ricci v. DeStefano,

557 U.S. 557, 577 (2009).                Disparate treatment “occur[s] where

an employer has ‘treated [a] particular person less favorably

than others because of’ a protected trait.”                     Ricci, 557 U.S. at

577 (quoting Watson v. Fort Worth Bank & Trust, 487 U.S. 977,

985–986 (1988)).         A disparate treatment plaintiff must establish

“that the defendant had a discriminatory intent or motive” for

taking a job-related action.              Watson, 487 U.S. at 986.

      “In order to set forth a claim of racial discrimination

[under Title VII], a plaintiff must show that he has suffered an

adverse employment action; that is, he must establish that he

has   suffered     a    ‘materially       adverse’     change    in    the   terms    or

conditions of employment because of the employer’s actions.” 6


6
  It is questionable whether an employer’s decision allocating office space
constitutes an adverse employment action. See Lockridge v. The Univ. of
Maine Sys., 597 F.3d 464, 472 (1st Cir. 2010) (reasoning in a Title VII
retaliation action that, under certain circumstances, denial of preferred
office space may constitute a materially adverse employment action, although
a categorical rule that it does or does not is not appropriate under
Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006)). The Court
need not answer that question here, because Craig’s claim is foreclosed by
her admission and lack of evidence. (See ECF No. 44-2 at 186.)



                                            15
Allen v. Michigan Dep’t of Corr., 165 F.3d 405, 410 (6th Cir.

1999).

       Craig    has   offered    no   evidence   about   the   reason    for   the

office switch.          Tennessee DCS has offered evidence through two

supporting affidavits, which state that Shopher was moved to a

different location “because he was more senior than [Craig] and

[he] did not need the support of other DCS personnel.”                  (ECF No.

44-2 at 186.; No. 44-4 at 195; No. 44-6 at 217.).                       Tennessee

DCS’s uncontested evidence precludes Craig’s disparate treatment

claim     because       it   establishes     that   the    reason       for    the

differential treatment was nondiscriminatory, i.e., differences

in employment stature, not discriminatory intent or motive.

       In her Objection, Craig states that “[her supervisor moved

Craig] out of her office so Stephen Shopher did not have to deal

with Law Enforcement, due to a disagreement he and one of the

officer’s [sic] had.”           (ECF No. 50 at 260.)      Craig thus concedes

that     the    “less    favorable”     office   switch    was   not     due   to

discriminatory animus against Craig, but for nondiscriminatory

reasons.       (See id.)     Her concession also precludes a finding of

disparate treatment because it is contrary to the requirement

that a supervisor have a discriminatory intent or motive for the

difference in treatment. 7         See Watson, 487 U.S. at 986.


7
   Absent Craig’s concession, Tennessee DCS’s justification could be
pretextual, but Craig has submitted no evidence to establish pretext. See
Zambetti v. Cuyahoga Cmty. Coll., 314 F.3d 249, 258 (6th Cir. 2002) (“To


                                        16
     Craig has conceded facts establishing that the difference

in treatment between her and Shopher was not based on animus

against   Craig.     Craig’s   objection    to   the   Magistrate   Judge’s

finding of fact about the office switch is OVERRULED.

V.   Conclusion

     For the foregoing reasons, Craig’s Objection is OVERRULED.

The Report’s recommendation is ADOPTED.           Tennessee DCS’s Motion

for Summary Judgment is GRANTED.

     So ordered this 29th day of August, 2019.




                                          /s/ Samuel H. Mays, Jr.
                                          SAMUEL H. MAYS, JR.
                                          UNITED STATES DISTRICT JUDGE




establish     pretext,    plaintiff    must   show    that   defendants’[sic]
nondiscriminatory reason: (1) had no basis in fact, (2) did not actually
motivate defendant’s conduct, or (3) was insufficient to warrant the
challenged conduct.”); see also White v. Baxter Healthcare Corp., 533 F.3d
381, 392 (6th Cir. 2008) (quoting Burdine, 450 U.S. at 256)(“Pretext may be
established ‘either directly by persuading the [trier of fact] that a
discriminatory reason more likely motivated the employer or indirectly by
showing   that   the   employer’s   proffered  explanation is   unworthy   of
credence.’”).



                                     17
